              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES STIFFLER a/k/a
CHARLIE STIFFLER,

           Plaintiff,                CIVIL ACTION NO. 3:18-cv-01337

           v.                        (SAPORITO, M.J.)

FRONTLINE ASSET
STRATEGIES, LLC,

           Defendant.

                               ORDER

     AND NOW, this 26th day of June, 2019, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.    The plaintiff’s Motion to Compel and for Sanctions (Doc. 40)

is GRANTED in part and DENIED in part; and

     2.    The defendant shall pay the plaintiff his reasonable attorney

fees incurred after November 15, 2018, in bringing the Motion to Compel

and for Sanctions (Doc. 40).



                                      s/Joseph F. Saporito, Jr.
                                      JOSEPH F. SAPORITO, JR.
                                      United States Magistrate Judge
